                                                                                Daniel A. Schnapp
    \i//'- NIXON
                                                            NIXON PEABODY LLF
                                                            ATTORNEYS AT LAW    Partner
                                                                                T 212-940-3026

--/#11‘• PEABODY                                            NIXONPEABODY.COM
                                                            @NIXONPEABODYLL
                                                                                dschnapp a nixonpeabody corn

                                                                                Tower 46
                                                                                55 West 46th Street
                                                                                New York, NY 10036-4120
                                                                                212-940-3000



                                                     Application GRANTED. The Clerk of
                                                     Court is directed to terminate Doc. #66.
   February 5, 2020                                  SO ORDERED.
   Hon. Jesse M. Furman
   United States District Judge
   United States District Court
   Southern District of New York
   500 Pearl Street
                                                                          February 5, 2020
   New York, NY 10007

   RE: Request for Extension of Surrender Date for Ibrahim Mizrahi
       Case No. 18-CR-889 (JMF), USM Number 86309-054

   Dear Judge Furman:

   This Firm is counsel to Ibrahim Mizrahi regarding his pending immigration matters.

   As the Court is aware, Mr. Mizrahi has been sentenced by the Court to serve 18 months in prison
   and pay restitution in an amount of $998,000.00 (Docket Entries #60 and #61) as a result of his
   guilty plea. Mr. Mizrahi is prepared to surrender to FCI Allenwood where it is anticipated that
   he will be placed into removal proceedings pursuant to the Institutional Hearing Program. We
   write to respectfully request that the Court adjourn Mr. Mizrahi's voluntary surrender date,
   currently scheduled for February 28, 2020, for a period of thirty (30) days, to permit him to
   compile significant documentation necessary for his upcoming immigration court hearing. We
   have spoken with the United States Attorney's Office regarding this request and have been
   informed that the Office does not take any position on our application.

   Mr. Mizrahi retained our Firm at the end of January and, until that time, was unaware of the
   necessary steps that would be required of him to prepare for his upcoming immigration court
   hearing. As a Jewish-Lebanese national, Mr. Mizrahi may be subject to protection from
   deportation through a claim of withholding of removal under the United Nations Convention
   Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment ("CAT").
   CAT, adopted Dec. 10, 1984, S. Treaty Doc. No. 100-20 (1988), 1465 U.N.T.S. 85. Article 3 of
   CAT forbids the Government from removing an applicant for withholding of removal where it is
   more likely than not that he will be "tortured" if removed to the proposed country of removal. Id.
   art.3; 8 C.F.R. § 208.16(c)(2); see also Ramsameachire v. Ashcroft, 357 F.3d 169, 184 (2d Cir.
   2004) ("[t]orture is defined as the intentional infliction of pain or suffering that is perpetrated or
   sanctioned by a nation's authorities.")


   4815-4764-7411 1
Hon. Jesse M. Furman                                                                   NIXON PEABODY LLP
February 5, 2020                                                                       ATTORNEYS AT LAW
Page 2
                                                                                       NIXONPEABODY.COM
                                                                                       @NIXONPEABODYLLP


In order to document Mr. Mizrahi's eligibility for this protection, our Firm will require significant
documentation from him. This documentation will be difficult to secure upon his incarceration.
Among other matters, Mr. Mizrahi will need to participate in a formal evaluation session by a
mental health professional experienced in CAT claims in order to document the hardship, in
addition to torture, Mr. Mizrahi will face if removed to his home country of Lebanon. Mr. Mizrahi
also needs additional time to meet with his immigration counsel to prepare an affidavit in support
of his claim for eligibility. This affidavit is a critical piece of evidence, as an applicant's credible
testimony (via affidavit or in-person testimony) may alone be sufficient to sustain his burden of
proof under CAT. See 8 C.F.R. § 208.16(c)(2).

Absent the requested extension, Mr. Mizrahi will need to both prepare and attend his removal
hearing while incarcerated which may cause significant prejudice to Mr. Mizrahi's ability to
properly defend himself during the hearing.

Accordingly, we respectfully request an extension of thirty (30) days to allow Mr. Mizrahi to
adequately prepare for the upcoming removal hearing. Again, the United States Attorney's Office
takes no position on this application.


Respectfully submitted,



Daniel A. Schnapp
Partner


cc:        John Sandweg, Esq

All counsel via ECF




4815-4764-7411.1
